DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 02/09/2022 following the Non-Final Rejection of 11/09/2021. Claims 1, 8, and 17 were amended. Claims 1-20 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks, filed 02/09/2022, with respect to claims rejected under 35 USC § 103 have been fully considered but they are not persuasive. 
While the combination of Folie, Constantinou and Walters does not explicitly recite the newly added limitation to the independent claims, said combination does teach of the materials (recited in para. 4 of the instant specification and in claims 5, 14, and 19) which provide for the material properties that are recited in the independent claims. Since material properties are inherent, the prior art combination would also have the material properties recited in claim 1 since the necessarily materials, based on the instant disclosure, are meet. Further, if Applicant is to allege that these materials fail to satisfy the claims as presented, it may call into question whether the claims presented meet the written description 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 8-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IES86099, herein referenced as Folie, in view of US 2017/0036241, herein referenced as Constantinou, in further view of US 2020/0308442, herein referenced as Walters.
Regarding Claim 1, Folie recites an ice protection system comprising: 
a rotary blade (wind turbine blades 5 in figs. 1, 4-5 and 12);
an electrothermal heater (electric heater 10 fig. 5 or alternatively electric heater 310 fig. 12) coupled to the rotary blade (5 in fig. 5 and/or fig. 12); and
a low ice adhesion surface (see protective layer 11 fig. 5 or alternatively protective layer 311 in fig. 12) disposed at an outer most layer (see electric heaters 10 in fig. 4 which form the outer most layer of anti-icing devices 8 fig. 1; alternatively see blade 5 which forms the outermost layer of the ice protection system in fig. 12) of the ice protection system, the outer most layer comprising a first material (“the electric heater 10 , the low ice adhesion surface configured to reduce an ice adhesion strength (“the layer of hydrophobic material prevents or at least reduces the deposit of humidity on the surface of the blades of the wind turbine. Humidity, in the form of condensed vapour, drops or crystals does not adhere to the outer surface of the blade and tends to detach. Formation of ice is therefore effectively countered by the combined action of the hydrophobic material layer, that hinders the deposit of humidity, and of the electric heater, that converts electrical energy into thermal energy” on page 3 line 25 - page 4 line 11; “the material forming the protective layer 11 is a superhydrophobic material” page 9 lines 23-24). 
However, Folie fails to explicitly anticipate the low ice adhesion surface configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3. 

Folie, Constantinou and Walters are analogous art in since they relate to the field of endeavor of hydrophobic-type coatings.
Constantinou teaches of “a durable superhydrophobic, self-cleaning, and icephobic coating” intended for “wind turbines, power lines, aircrafts, naval vehicles” (para. 2) that comprises “the silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” para. 67 and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” para. 67; fumed silica nanoparticles being a form of nanoscale amorphous silica. This disclosure form Constantinou demonstrates that its superhydrophobic/icephobic coating was known in the art. 
Since the disclosure of Constantinou establishes that their superhydrophobic coating was known in the art before the effective filing date of invention, it would have been an obvious matter of simple substitution to one of ordinary skill in the art to have substituted the superhydrophobic protective layer of Folie with the coating of Constantinou, for the predictable result of a “durable superhydrophobic, self-cleaning, and icephobic coating” as taught by Constantinou. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Walters teaches of a non-reactive hydrophobic additive (“a hydrophobic additive, which may not be a reactant that forms the polymer” and “Suitable hydrophobic additives include fluorinated treated particles” . Walters describes in para. 23 that “a ‘hydrophobic additive’, as used herein, is an additive that increases the water contact angle of the cured coating composition”.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the coating in the combination of Folie and Constantinou with the non-reactant hydrophobic additive from Walters so as to “increase the water contact angle of the cured coating composition” as taught by Walters. 

The coating in the combination of Folie, Constantinou and Walters above is configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3 since material properties are inherent, and the materials present in the combination above satisfy the necessary materials which enable such material properties. The material properties being meet by having a “coating [that] may comprise polydimethylsiloxane (PDMS), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles, and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive” based upon para. 4 of the instant specification. Constantinou, as used to 

Regarding Claim 2, the combination of Folie, Constantinou and Walters comprises the ice protection system of claim 1, wherein the rotary blade is disposed between the low ice adhesion surface and the electrothermal heater (an embodiment in fig. 12 of Folie is shown to have a rotary blade 5 disposed between a protective layer 311 and the electric heaters 310).

Regarding Claim 3, the combination of Folie, Constantinou and Walters comprises ice protection system of claim 1, wherein the electrothermal heater is disposed between the rotary blade and the low ice adhesion surface (the electric heaters 10 are shown to be between the protective layer 11 and rotor blade 5 in fig. 4 of Folie).

Regarding Claim 4, the combination of Folie, Constantinou and Walters comprises the ice protection system of claim 1, wherein the low ice adhesion surface is a coating (protective layer 11 in fig. 4 of Folie shown to be a coating; alternatively see protective layer 311 in fig. 12 of Folie).

Regarding Claim 5, the combination of Folie, Constantinou and Walters comprises the ice protection system of claim 4, wherein the coating comprises polydimethylsiloxane (PDMS) (see “polydimethylsiloxane” in para. 67 of Constantinou, as used to modify Folie above), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles (“silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” from para. 67 of Constantinou, as used to modify Folie above), and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive (“a hydrophobic additive, .

Regarding Claim 8, Folie recites a rotary blade assembly (see fig. 1), comprising:
an airfoil (see blade 5 fig. 1) including a leading edge (12 fig. 1), a trailing edge (see trailing edge fig. 1), a pressure side and a suction side (see pressure side and suction side in fig. 5, or alternatively the pressure side and suction side in fig. 12), the pressure side extending from the leading edge to the trailing edge (shown in fig. 5 or alternatively fig. 12), the suction side extending from the leading edge to the trailing edge (shown in fig. 5 or alternatively fig. 12); and
an ice protection system disposed on at least one of the leading edge, the pressure side, and the suction side (see de-icing system that is disposed at the leading edge 12 and extends onto both sides of the blade 5 in fig. 5; or alternatively see de-icing system at leading edge 112 and extends onto both sides of blade 5 in fig. 12), the ice protection system comprising:
the airfoil (5 fig. 5 and fig. 12);
an electrothermal heater (see electric heater 10 or alternatively electric heater 310 fig. 12) coupled to the airfoil (5 in fig. 5 and fig. 12); and
a low ice adhesion surface (see protective layer 11 fig. 5 or alternatively protective layer 311 fig. 12) disposed at an outer most layer of the ice protection system (shown in fig. 5 and fig. 12), the outermost layer comprising a first material (“the electric heater 10 comprises a layer of electrically conductive material deposited on the outer surface 5a of the blade 5 (figure 4); alternatively see blade 5 in fig. 12 which forms the ‘first material’), the low ice adhesion surface configured to reduce an ice adhesion strength (“the layer of hydrophobic material prevents or at least reduces the deposit of humidity on the surface of the blades of the wind turbine. Humidity, in the form of condensed vapour, drops or crystals does not adhere to the outer surface of the blade and tends to detach. Formation of ice is therefore effectively countered by the combined action of the hydrophobic material layer, that hinders the deposit of humidity, and of the electric heater, that converts electrical energy into thermal energy” on page 3 line 25 - page 4 line 11; “the material forming the protective layer 11 is a superhydrophobic material” page 9 lines 23-24).
However, Folie fails to explicitly anticipate the low ice adhesion surface configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3. 


Constantinou teaches of “a durable superhydrophobic, self-cleaning, and icephobic coating” intended for “wind turbines, power lines, aircrafts, naval vehicles” (para. 2) that comprises “the silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” para. 67 and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” para. 67. This disclosure form Constantinou demonstrates that its superhydrophobic/icephobic coating was known in the art. 
Since the disclosure of Constantinou establishes that their superhydrophobic coating was known in the art before the effective filing date of invention, it would have been an obvious matter of simple substitution to one of ordinary skill in the art to have substituted the superhydrophobic protective layer of Folie with the coating of Constantinou, for the predictable result of a “durable superhydrophobic, self-cleaning, and icephobic coating” as taught by Constantinou. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Walters teaches of a non-reactive hydrophobic additive (“a hydrophobic additive, which may not be a reactant that forms the polymer” . Walters describes in para. 23 that “a ‘hydrophobic additive’, as used herein, is an additive that increases the water contact angle of the cured coating composition”.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the coating in the combination of Folie and Constantinou with the non-reactant hydrophobic additive from Walters so as to “increase the water contact angle of the cured coating composition” as taught by Walters. 

The coating in the combination of Folie, Constantinou and Walters above is configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3 since material properties are inherent, and the materials present in the combination above satisfy the necessary materials which enable such material properties. The material properties being meet by having a “coating [that] may comprise polydimethylsiloxane (PDMS), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles, and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive” 

Regarding Claim 9, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, wherein the ice protection system is disposed on the leading edge (shown to be at the leading edge 12 in fig. 5 of Folie or alternatively the leading edge 112 in fig. 12 of Folie).

Regarding Claim 10, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, wherein the ice protection system is disposed on at least one of the pressure side and the suction side of the airfoil (shown to be on both the pressure/suction sides adjacent the leading edge in fig. 5 and fig. 12 of Folie).

Regarding Claim 11, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, wherein the airfoil is disposed between the low ice adhesion surface and the electrothermal heater (an embodiment in fig. 12 of Folie is shown to have a rotary blade 5 disposed between a protective layer 311 and the electric heaters 310).

Regarding Claim 12, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, wherein the electrothermal heater is disposed between the airfoil and the low ice adhesion surface (the electric heaters 10 are shown to be between the protective layer 11 and rotor blade 5 in fig. 4 of Folie).

Regarding Claim 13, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, wherein the low ice adhesion surface is a coating (protective layer 11 in fig. 4 of Folie shown to be a coating; alternatively see protective layer 311 in fig. 12 of Folie).

Regarding Claim 14, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 13, wherein the coating comprises polydimethylsiloxane (PDMS) (see “polydimethylsiloxane” in para. 67 of Constantinou, as used to modify Folie above), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles (“silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” from para. 67 of Constantinou, as used to modify Folie above), and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive (“a hydrophobic additive, which may not be a reactant that forms the polymer” para. 26 of Walters, as used to modify the combination of Folie and Constantinou above).

Regarding Claim 17, Folie recites a wind turbine (1 fig. 1) comprising,
a tower (2 fig. 1); a rotor (4 fig. 1) coupled to a first end of the tower (2 fig. 1); a blade (5 fig. 1) coupled to the rotor (4 fig. 1), the blade comprising:
an ice protection system (anti-ice device 8 fig. 1), comprising:
an airfoil (see airfoil of blade 5 in fig. 5 and 12);
an electrothermal heater (110 fig. 4; 310 fig. 12) coupled to the airfoil (shown in fig. 5 and fig. 12); and
a low ice adhesion surface (protective layer 11 fig. 5 or alternatively protective layer 311 fig. 12) disposed at an outer most layer of the ice protection system (see electric heaters 10 in fig. 4 which form the outer most layer of anti-icing devices 8 fig. 1; alternatively see blade 5 which forms the outermost layer of the ice protection system in fig. 12), the outer most layer comprising a first material (“the electric heater 10 comprises a layer of electrically conductive material deposited on the outer surface 5a of the blade 5 (figure 4); alternatively see blade 5 in fig. 12 which forms the ‘first material’), the low ice adhesion surface configured to reduce an ice adhesion strength (“the layer of hydrophobic material prevents or at least reduces the deposit of humidity on the surface of the blades of the wind turbine. Humidity, in the form of condensed vapour, drops or crystals does not adhere to the outer surface of the blade and tends to detach. Formation of ice is therefore effectively countered by the combined action of the hydrophobic material layer, that hinders the deposit of humidity, and of the electric heater, that converts electrical energy into thermal energy” on page 3 line 25-page 4 line 11; “the material forming the protective layer 11 is a superhydrophobic material” page 9 lines 23-24). 
Folie fails to explicitly anticipate the low ice adhesion surface configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3. 

Folie, Constantinou and Walters are analogous art in since they relate to the field of endeavor of hydrophobic-type coatings.
Constantinou teaches of “a durable superhydrophobic, self-cleaning, and icephobic coating” intended for “wind turbines, power lines, aircrafts, naval vehicles” (para. 2) that comprises “the silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” para. 67 and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” para. 67. This disclosure form Constantinou demonstrates that its superhydrophobic/icephobic coating was known in the art. 
Since the disclosure of Constantinou establishes that their superhydrophobic coating was known in the art before the effective filing date of invention, it would have been an obvious matter of simple substitution to one of ordinary skill in the art to have substituted the superhydrophobic protective layer of Folie with the coating of Constantinou, 

Walters teaches of a non-reactive hydrophobic additive (“a hydrophobic additive, which may not be a reactant that forms the polymer” and “Suitable hydrophobic additives include fluorinated treated particles” para. 26). Walters describes in para. 23 that “a ‘hydrophobic additive’, as used herein, is an additive that increases the water contact angle of the cured coating composition”.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the coating in the combination of Folie and Constantinou with the non-reactant hydrophobic additive from Walters so as to “increase the water contact angle of the cured coating composition” as taught by Walters. 

The coating in the combination of Folie, Constantinou and Walters above is configured to reduce an ice adhesion strength at the outer most layer by 10% or more relative to an outer most layer adhesion strength of the first material, wherein the ice adhesion strength is below 10 kPa in response to being measured under icing conditions at -23.3°C with a mean volumetric droplet size of 20 μm, and a liquid water content of 1.4 g/m3 since material properties are inherent, and the materials present in the combination above satisfy the necessary materials which enable such material properties. The material properties being meet by having a “coating [that] may comprise polydimethylsiloxane (PDMS), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles, and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive” based upon para. 4 of the instant specification. Constantinou, as used to modify Folie, teaches of a coating including “the silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” para. 67 and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” para. 67; fumed silica being a form of amorphous silica. Walters, as used to modify the combination of Folie and Constantinou, teaches of ‘hydrophobic additives’ in para. 23. Since the combination of Folie, Constantinou and Walters above teaches of materials recited by the instant disclosure as meeting the claimed limitations, the claimed invention is therefore rendered obvious by the prior art. Note: if Applicant is to allege that these materials fail to satisfy the claims as presented, it may call into question whether the claims presented meet the written description requirement as the prior art combination above satisfies the material requirements presented in the instant disclosure.

Regarding Claim 19, the combination of Folie, Constantinou and Walters comprises the wind turbine of claim 17, wherein the coating comprises polydimethylsiloxane (PDMS) (see “polydimethylsiloxane” in para. 67 of Constantinou, as used to modify Folie above), at least one of nanoscale amorphous silica and super hydrophobic nanoparticles (“silica micro/nanoparticles are hydrophobic fumed silica nanoparticles” and “the silica micro/nanoparticles are surface modified with silicone. In one instance the silicone is polydimethylsiloxane” from para. 67 of Constantinou, as used to modify Folie above), and at least one of a non-reactive hydrophobic additive and a non-reactive hydrophilic additive (“a hydrophobic additive, which may not be a reactant that forms the polymer” para. 26 of Walters, as used to modify the combination of Folie and Constantinou above).

Claims 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Folie, Constantinou and Walters as applied to claims 5, 14, and 19 above, and further in view of NPL Applied Materials.
Regarding Claim 6, the combination of Folie, Constantinou and Walters comprises the ice protection system of claim 5, but fails to teach wherein the coating further comprises fluoride.
NPL Applied Materials is analogous art since it relates to the field of endeavor of hydrophobic/superhydrophobic coatings.  
NPL Applied Materials teaches of “a simple route to making multifunctional SQ/siloxane coatings via a fluoride catalyzed rearrangement reaction that affords the possibility to maximize both durability and water repellency” 5th page, 1st paragraph of “4. Conclusions”
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Folie, Constantinou and Walters with the Fluoride catalyzed rearrangement reaction from NPL Applied Materials so as to “maximize both durability and water repellency” as taught by NPL Applied Materials. 

Regarding Claim 14, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 14, but fails to teach wherein the coating further comprises fluoride.
NPL Applied Materials is analogous art since it relates to the field of endeavor of hydrophobic/superhydrophobic coatings.  
NPL Applied Materials teaches of “a simple route to making multifunctional SQ/siloxane coatings via a fluoride catalyzed rearrangement reaction that affords the possibility to maximize both durability and water repellency” 5th page, 1st paragraph of “4. Conclusions”
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Folie, Constantinou and Walters with the Fluoride catalyzed 

Regarding Claim 20, the combination of Folie, Constantinou and Walters comprises the wind turbine of claim 19, but fails to teach wherein the coating further comprises fluoride.
NPL Applied Materials is analogous art since it relates to the field of endeavor of hydrophobic/superhydrophobic coatings.  
NPL Applied Materials teaches of “a simple route to making multifunctional SQ/siloxane coatings via a fluoride catalyzed rearrangement reaction that affords the possibility to maximize both durability and water repellency” 5th page, 1st paragraph of “4. Conclusions”
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Folie, Constantinou and Walters with the Fluoride catalyzed rearrangement reaction from NPL Applied Materials so as to “maximize both durability and water repellency” as taught by NPL Applied Materials. 

Claims 7, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Folie, Constantinou and Walters as applied to claims 1, 8, and 17 above, and further in view of US 2013/0028738, herein referenced as Nordin.
Regarding Claim 7, the combination of Folie, Constantinou and Walters comprises the wind turbine of claim 17, but fails to teach wherein the electrothermal heater comprises a carbon nanotube (CNT) element.
Nordin is considered analogous since it relates to the field of endeavor of de-icing means for rotary blades.
Nordin teaches that “CNT [carbon nanotubes] and similar materials as described above have a very good thermal and electrical conductivity and are therefore very suited for the de-icing/anti-icing system” in para. 21. This disclosure from Nordin demonstrates that the utilization of carbon nanotubes for heating rotary blades was known in the art.
Since Nordin establishes that the use of carbon nanotubes was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the electric heaters in the combination of Folie, Constantinou and Walters with the carbon nanotube heaters of Nordin for the predictable result of providing a material with ‘a good thermal and electrical conductivity that is suitable for de-icing/anti-icing systems’ as taught by Nordin. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Regarding Claim 16, the combination of Folie, Constantinou and Walters comprises the rotary blade assembly of claim 8, but fails to teach wherein the electrothermal heater comprises a carbon nanotube (CNT) element.
Nordin is considered analogous since it relates to the field of endeavor of de-icing means for rotary blades.
Nordin teaches that “CNT [carbon nanotubes] and similar materials as described above have a very good thermal and electrical conductivity and are therefore very suited for the de-icing/anti-icing system” in para. 21. This disclosure from Nordin demonstrates that the utilization of carbon nanotubes for heating rotary blades was known in the art.
Since Nordin establishes that the use of carbon nanotubes was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the electric heaters in the combination of Folie, Constantinou and Walters with the carbon nanotube heaters of Nordin for the predictable result of providing a material with ‘a good thermal and electrical conductivity that is suitable for de-icing/anti-icing systems’ as taught by Nordin. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Regarding Claim 18, the combination of Folie, Constantinou and Walters comprises the wind turbine of claim 17, wherein the electrothermal heater comprises a carbon nanotube (CNT) element.

Nordin teaches that “CNT [carbon nanotubes] and similar materials as described above have a very good thermal and electrical conductivity and are therefore very suited for the de-icing/anti-icing system” in para. 21. This disclosure from Nordin demonstrates that the utilization of carbon nanotubes for heating rotary blades was known in the art.
Since Nordin establishes that the use of carbon nanotubes was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the electric heaters in the combination of Folie, Constantinou and Walters with the carbon nanotube heaters of Nordin for the predictable result of providing a material with ‘a good thermal and electrical conductivity that is suitable for de-icing/anti-icing systems’ as taught by Nordin. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0017395 – para. 126 states “Slippery, liquid infused porous surfaces (SLIPS) have been proposed for reducing ice adhesion to values as 
NPL “Designing Durable Icephobic Surfaces” – discloses more than 100 ice phobic surfaces including some with PDMS, many with ice adhesion strengths listed as under 10 kPa. 
NPL “Ice Adhesion Testing Facility” – provides information related to ice adhesion testing done by the “Cold Regions lab” (CRREL) of the US Army Corps of Engineers’ Engineer Research and Development Center (ERDC).
NPL “A critical review of the measurement of ice adhesion to solid substrates” – review paper which surveyed for paper providing method for the measurement of ice adhesion. This review being done since there are a broad range of test methods currently used which leads to poor validation between similar, not the same, methods of testing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745